Code of Ethics for Access Persons Definitions A. “Access person” means any director, officer or employee of the Underwriter who in the ordinary course of his or her business makes, participates in or obtains non-public information regarding the purchase or sale of securities for a Fund, or the portfolio holdings of a fund, or whose functions or duties as part of the ordinary course of his or her business relate to the making of any recommendation to a Fund regarding the purchase or sale of securities. B. “Act” means the Investment Company Act of 1940, as amended. C. “Beneficial ownership” shall be interpreted in the same manner as it would be in determining whether a person is subject to the provisions of Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations promulgated thereunder, except that the determination of direct or indirect beneficial ownership shall apply to all securities which an access person has or acquires.As a general matter, “beneficial ownership” will be attributed to an access person in all instances where the person (i) possesses the ability to purchase or sell the security (or the ability to direct the disposition of the security); (ii) possesses the voting power (including the power to vote or to direct the voting) over such security; or (iii) receives any benefits substantially equivalent to those of ownership. D. Although the following is not an exhaustive list, a person generally would be regarded to be the beneficial owner of the following: · securities held in the person’s own name; · securities held with another in joint tenancy, as tenants in common, or in other joint ownership arrangements; · securities held by a bank or broker as a nominee or custodian on such person’s behalf or pledged as collateral for a loan; · securities held by members of the person’s immediate family sharing the same household (“immediate family” means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive relationships); · securities held by a relative not residing in the person’s home if the person is a custodian, guardian, or otherwise has controlling influence over the purchase, sale, or voting of such securities; · securities held by a trust for which the person serves as a trustee and in which the person has a pecuniary interest (including pecuniary interests by virtue of performance fees and by virtue of holdings by the person’s immediate family); · securities held by a trust in which the person is a beneficiary and has or shares the power to make purchase or sale decisions; · securities held by a general partnership or limited partnership in which the person is a general partner; and · securities owned by a corporation which is directly or indirectly controlled by, or under common control with, such person. Any uncertainty as to whether an access person beneficially owns a security should be brought to the attention of the Compliance Officer.Such questions will be resolved in accordance with, and this definition is subject to, the definition of “beneficial owner” found in Rules 16a-1(a)(2) and (5) promulgated under the Exchange Act. E. “Compliance Officer” means that in order to meet the requirements of Rule 17j-1 under the Act, F. the Code of Ethics includes a procedure for detecting and preventing material trading abuses and G. requires all Access Persons to report personal securities transactions on an initial, quarterly and 1 H. annual basis (the “Reports”).The officers of the Underwriter will appoint a Compliance Officer to receive and review Reports inaccordance with Section VII below.In turn, the officers of the Underwriter will report to the Board of Directors any material violations of the Code of Ethics in accordance with Section X below. the person designated from time to time by the Underwriter. I. “Control” shall have the same meaning as that set forth in Section 2(a)(9) of the Act.As a general matter, “control” means the power to exercise a controlling influence.The “power to exercise a controlling influence” is intended to include situations where there is less than absolute and complete domination and includes not only the active exercise of power, but also the latent existence of power.Anyone who beneficially owns, either directly or through one or more controlled entities, more than 25% of the voting securities of an entity shall be presumed to control such entity. J. “Fund” means an investment fund registered under the Act that has retained Quasar Distributors, LLC as its principal underwriter. K. “Purchase or sale of a security” includes, among other things, the writing of an option to purchase or sell a security. L. “Restricted List” means a list of securities that from time to time are not to be acquired by access persons and which list will be maintained by the Underwriter. M. “Security” shall have the meaning set forth in Section 2(a)(36) of the Act and shall include: common stocks, preferred stocks, and debt securities; options on and warrants to purchase common stocks, preferred stocks or debt securities; and shares of closed-end investment companies and Related Securities.“Related Securities” are instruments and securities that are related to, but not the same as, a security.For example, a Related Security may be convertible into a security, or give its holder the right to purchase the security.The term “Security” also includes private investments, including oil and gas ventures, real estate syndicates and other investments which are not publicly traded.It shall not include shares of registered open-end investment companies; direct obligations of the Government of the United States; bankers’ acceptances, bank certificates of deposit, commercial paper, repurchase agreements, and such other money market instruments as designated by the Underwriter’s Board of Directors. N. “Underwriter” means Quasar Distributors, LLC. General Fiduciary Principles In addition to the specific principles enunciated in this Code of Ethics, all access persons shall be governed by the following general fiduciary principles: A. to all times to place the interests of Fund shareholders ahead of personal interests; B. to conduct that all personal securities transactions consistent with this Code of Ethics and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility; and C. to not take inappropriate advantage of their positions. D. to comply with all applicable federal and state securities laws. Exempted Transactions The prohibitions of
